The opinion of the court was delivered by
Parker, J:
This is an action to recover damages alleged to have been sustained as a result of the action of a mob within the corporate limits of the defendant city. The appeal is from an order overruling a demurrer to the plaintiff’s amended petition.
Except for differences in the identity of the plaintiff and inconsequential allegations of the challenged pleading the issues raised by this appeal are the same as those involved and decided in Hibbs v. City of Wichita, (No. 39,414) 176 Kan. 529, 271 P. 2d 791, (this day decided). Therefore based on what is said and held in that decision the order and judgment herein is reversed and the cause is remanded with directions to sustain the demurrer to the amended petition.
It is so ordered.